Citation Nr: 0508799	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic 
dermatological condition claimed as chloracne secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service in the U.S. Navy from 
September 1969 to November 1973.  He was stationed aboard the 
USS ORISKANY and is certified as having had several years of 
foreign service.   

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Houston, Texas.

The veteran was scheduled to appear before a Veterans Law 
Judge at a hearing at the RO in March 2003.  The hearing was 
cancelled when the veteran's wife indicated that he was 
currently employed in the Persian Gulf and would not return 
until the current hostilities had completed.

During the course of the current appeal, the veteran has 
raised, and the RO has initially addressed, the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, that issue has not been perfected 
on appeal and is not part of the current appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was stationed in the Pacific off Vietnam on the 
USS ORISKANY.  The RO has denied that he was exposed to Agent 
Orange, but except for a limited number of miscellaneous 
related papers, there is no verification as to the locations 
and activities of the ship during the time involved.  

It is of some note that there were several times when the 
veteran was said to be away from the ship with and/or without 
permission; it is unclear where he was at those times.  

A request is of record showing that an attempt was made to 
obtain certain official personnel and logistical records for 
purposes of confirming the PTSD claim, but additional records 
relating to the ship are not in the file.  

And there are a few documents now of record with regard to 
disciplinary actions, etc.  However, these records are 
incomplete and there has been no development of the questions 
relating to the potential exposure for dioxins in Vietnam 
during the veteran's time in service.

The veteran has claimed that the skin lesions he now exhibits 
are similar to those which he experienced in service.

His service medical records are very limited, but there is a 
notation in November 1970 that he had a cyst on his left ear 
that appeared to be sebaceous.  An Iodoform pack was 
recommended and the area was irrigated and drained with good 
results.  He was to return the following day.  Any notation 
from that follow-up visit is not in the file.

The veteran is now described in unrelated VA clinical records 
to have undiagnosed skin lesions.  No further discussion is 
of record, and it not known their nature or extent, albeit 
they are cited in the context of Axis diagnoses relating to 
an acquired psychiatric disorder.

His clinical records show that he has been seen at a VA 
dermatological facility, but records therefrom are not in the 
file.  

In his claim, he cited having received treatment for 
choloracne since 1992 from various physicians, but records 
from such care are not in the file.

He has also described being given skin medications but it is 
unclear whether this was from VA or private sources.

There has been no VA or other special examination to 
determine if he has chloracne or any other skin lesion, nor 
is there any opinion of record with regard to the etiology of 
such skin disorder.

It is also unclear that the veteran fully understands what is 
required to establish his claim as his Substantive Appeal 
focuses solely on the alleged exposure to Agent Orange.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In order to afford the veteran the benefit of all available 
evidence, and to ensure that he has been given every option 
for due process, the Board finds that a remand is in order 
for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
details of all post-service treatment for 
his skin disorder, and the RO should 
assist him in obtaining all pertinent 
post-service records, as required. 

2.  The veteran's complete VA clinical 
files including all dermatological 
evaluations and treatment records should 
be acquired and attached to the claims 
file.

3.  The RO should obtain from the service 
department a complete certification of 
the whereabouts and pertinent history of 
the USS ORISKANY during the period when 
the veteran was on board.  His personnel 
and all other records should also be 
secured and added to the claims file, 
including any explanations within 
personnel or disciplinary papers as to 
his whereabouts in the period when he was 
apparently not on the ship. 

4.  The veteran should be scheduled for a 
VA skin examination, if possible, to 
determine the nature and etiology of all 
current skin lesions.  If he is 
unavailable, as may be the case if he is 
still employed in the Middle East as he 
was at the time of the scheduled hearing, 
it is may be possible to obtain records 
from current care by his employer or at a 
care-giver associated therewith that 
could substitute for a new VA 
examination.  In any case, the reports of 
all such evaluations should be added to 
the claims file and a concerted attempt 
should be made to obtain as clear-cut an 
idea as possible as to what constitutes 
the veteran's current skin problem.  

5.  Whether the veteran does or does not 
receive an additional VA dermatological 
examination, the case should be reviewed 
by a VA physician with expertise in 
dermatological disorders.  The physician 
should be given the entire claims file 
prior to evaluating the case.  An opinion 
should be provided as to the nature of 
the current skin lesions, their probable 
etiology, and all other related 
questions.  The opinions should be 
annotated to the evidence in the file.

6.  The RO should then review the claim, 
and if the claim remains unsatisfactory 
to the veteran, a SSOC should be 
prepared, and the veteran and his 
representative should be given an 
opportunity to respond.

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


